256 Ga. 372 (1986)
349 S.E.2d 389
HUNTER
v.
THE STATE.
43814.
Supreme Court of Georgia.
Decided October 29, 1986.
Hirsch Friedman, for appellant.
Lewis R. Slaton, District Attorney, Carole E. Wall, Assistant District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, Assistant Attorney General, for appellee.
SMITH, Justice.
A Fulton County jury convicted Mattie Hunter for the felony murder of her granddaughter, Emma Brooks. On appeal, she raises three issues. We affirm.[1]
On December 29, 1985, a number of Mattie Hunter's children and grandchildren began fighting in the upstairs portion of her residence. When she went up to investigate the source of the commotion, her daughter, Lucy Anderson, began cursing her. At some point soon thereafter, Ms. Hunter retrieved her pistol and fired at her daughter. One shot hit Ms. Anderson's daughter, Emma, in the head, causing her death.
1. We find the evidence sufficient to support the jury verdict under the standard established in Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Ms. Hunter contends that the trial court should have charged the jury on the law of voluntary manslaughter.
"While words and threats alone are generally not sufficient provocation, the issue of whether a reasonable person acts as the result of an irresistible passion may be raised by words which are connected to provocative conduct by the victim. Brooks v. State, 249 Ga. 583 (292 *373 SE2d 694) (1982)." Washington v. State, 249 Ga. 728, 731 (292 SE2d 836) (1982). In this case, the appellant showed no provocative conduct on behalf of the intended victim of the appellant's shot except for a salvo of curse words directed at the appellant. This does not constitute provocation sufficient to demand a charge on voluntary manslaughter. Washington, supra.
3. The trial court properly charged the jury on felony murder and aggravated assault.
Judgment affirmed. All the Justices concur.
NOTES
[1]  The crime was committed on December 29, 1985. The Fulton County jury returned its verdict of guilty on May 29, 1986. The transcript of evidence was filed August 12, 1986. Notice of appeal was filed June 23, 1986 and the record was docketed in this Court on August 18, 1986. The case was argued on October 14, 1986.